GfODCHAUX J.
This is a suit to recover for the loss by fire of a stock of goods insured under a policy issued by the defendant company. Among other defenses, it is urged that the policy was rendered void, because in violation of the express terms of the policy, a quantity of gasoline contained in a five-gallon receptacle was upon the premises at the time of the fire.
The lower Court dismissed the suit for the following reasons: ■ ■
“I base my finding in defendant’s favor on the fact that a can of gasoline oil was contained in the insured house when it was burned.
“This was a violation of one of the express conditions of the policy, the effect of which was to avoid the contract and bar plaintiff’s right, to recover.
“This seems so plain to me that I deem it useless to notice any other issues of the case.”
This decisive language is fully justified by the record, which shows conclusively that the gasoline was upon the premises at the moment of the fire. The plaintiff, though *55questioned on the witness stand, failed to deny this, and the only denial of this fact is that made by plaintiff’s father-in-law, whose testimony, in other respects, is so vague, uncertain and contradictory as to merit but slight consideration.
November 20, 1911.
Rehearing refused December 4, 1911.
There is no error in the judgment appealed from, and it is accordingly affirmed.
Affirmed.